            Case 2:20-cv-00084-ABJ Document 8 Filed 06/05/20 Page 1 of 3



 Theodore J. Hartl, #7-5623
 BALLARD SPAHR LLP
 1225 17th Street, Suite 2300
 Denver, Colorado 80202
 Telephone: (303) 232-2400
 hartlt@ballardspahr.com

 Jay Ward Brown
 (Motion for Admission Pro Hac Vice Forthcoming)
 Mara J. Gassmann
 (Motion for Admission Pro Hac Vice Forthcoming)
 BALLARD SPAHR LLP
 1909 K Street, NW
 Washington, D.C. 20006
 brownjay@ballardspahr.com
 gassmannm@ballardspahr.com

 Counsel for Defendants First Look Media Works, Inc.,
 Matthew Cole, and Alex Emmons

                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF WYOMING

 ERIK PRINCE,                                           )
                                                        )
         Plaintiff,                                     )   Civil Action No. 20-cv-00084-ABJ
                                                        )
 v.                                                     )
                                                        )
 THE INTERCEPT, et al.                                  )
                                                        )
         Defendants.                                    )
                                                        )

               ENTRY OF APPEARANCE OF THEODORE J. HARTL
          ON BEHALF OF DEFENDANTS FIRST LOOK MEDIA WORKS, INC.,
                    MATTHEW COLE, AND ALEX EMMONS



To:     The clerk of court and all parties of record

        Pursuant to Local Rule 84.3(a), the undersigned hereby certifies that he is a member in

good standing of the bar of this court, and he hereby appears in this case as counsel for

Defendants First Look Media Works, Inc., Matthew Cole, and Alex Emmons.
         Case 2:20-cv-00084-ABJ Document 8 Filed 06/05/20 Page 2 of 3




Dated June 5, 2020.             BALLARD SPAHR LLP

                                By: /s/ Theodore J. Hartl
                                Theodore J. Hartl, #7-5623
                                1225 17th Street, Suite 2300
                                Denver, CO 80202-5596
                                Tel: (303) 232-2400
                                hartlt@ballardspahr.com

                                Jay Ward Brown
                                (Motion for Admission Pro Hac Vice Forthcoming)
                                Mara J. Gassmann
                                (Motion for Admission Pro Hac Vice Forthcoming)
                                1909 K Street, NW
                                Washington, D.C. 20006
                                brownjay@ballardspahr.com
                                gassmannm@ballardspahr.com

                                Attorneys for Defendants First Look Media Works,
                                Inc., Matthew Cole, and Alex Emmons
          Case 2:20-cv-00084-ABJ Document 8 Filed 06/05/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on June 5, 2020, true and correct copies of the
foregoing were served electronically via the Court’s CM/ECF notice system, and/or via U.S. Mail,
first class postage prepaid, addressed to:

M Gregory Weisz
Pence & Macmillan LLC
1720 Carey Avenue, Suite 600
PO Box 765
Cheyenne, WY 82003

Matthew L Schwartz
Sara K Winik
Boies Schiller Flexner LLP
55 Hudson Yards
New York, NY 10001

                                                  /s/ Brandon Blessing
